EXHIBIT 9.1 Financial Statements (with Independent Auditors’ Report Thereon) DING KING TRAINING INSTITUTE, INC. As of and for the Years Ended December 31, 2012 and 2011 DING KING TRAINING INSTITUTE, INC. Table of Contents Page Independent Auditors’ Report Financial Statements Balance Sheets 3 Statements of Operations 4 Statements of Shareholder’s Equity (Deficit) 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 INDEPENDENT AUDITORS' REPORT To the Shareholder Ding King Training Institute, Inc. Report on the Financial Statements We have audited the accompanying financial statements of Ding King Training Institute, Inc, which comprise the balance sheets as of December 31, 2012 and 2011, and the related statements of operations, shareholder's equity (deficit), and cash flows for the years then ended, and the related notes to the financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors' judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the frnancial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 8 SUITE 300 • IRVINE, CA 92618 www.hwcpa.com 1 INDEPENDENT AUDITORS' REPORT (continued) Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ding King Training Institute, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, a net capital deficiency and debt obligations in default that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to this matter. HASKELL & WHITE LLP October 16, 2013 Irvine, California 2 DING KING TRAINING INSTITUTE, INC. Balance Sheets As of December 31, 2012 and 2011 ASSETS (Note 3) Cash and cash equivalents $ $
